UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended May 31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period Fromto Commission File Number: 000-29990 SENSE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) British Columbia (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2535 N. Carleton Avenue Grand Island, Nebraska (Address of principal executive offices) (Zip Code) (308) 381-1355 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.Seedefinition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at September 16, 2014 Common Stock 118,393,450 shares Table of Contents TABLE OF CONTENTS Sense Technologies Inc. Form 10-Q PART I-FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 BALANCE SHEETS AS OF MAY 31, 2014 (UNAUDITED) AND FEBRUARY 28, 2014 2 STATEMENTS OF LOSSES FOR THE THREE MONTHSENDED MAY 31, 2(UNAUDITED) 3 STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MAY 31, 2(UNAUDITED) 4 STATEMENT OF STOCKHOLDERS’ DEFICIENCY FOR THE THREE MONTHS ENDED MAY 31, 2014 (UNAUDITED) AND THE YEAR ENDED FEBRUARY 28, 2014 5 NOTES TO UNAUDITED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4T. CONTROLS AND PROCEDURES 18 PART II-OTHER INFORMATION 19 ITEM 1. LEGAL PROCEEDINGS 19 ITEM 1A. RISK FACTORS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. MINE SAFETY DISCLOSURES 19 ITEM 5. OTHER INFORMATION 19 ITEM 6. EXHIBITS 19 SIGNATURES 20 Table of Contents PART I-FINANCIAL INFORMATION Item 1. Financial Statements. SENSE TECHNOLOGIES INC. INTERIM FINANCIAL STATEMENTS May 31, 2014 (Stated in US Dollars) ( Unaudited ) Page 1 Table of Contents SENSE TECHNOLOGIES, INC. BALANCE SHEETS As of May 31, 2014 and February 28, 2014 (Stated in US Dollars) May 31 February 28 (Unaudited) ASSETS Current Accounts Receivable $ $ Prepaids Total Current Assets Deposit Equipment – Net of accumulated depreciation of $136,891 and $134,952 at May 31, 2014 and February 28, 2014, respectively Intangible assets 51 51 Total Assets $ $ LIABILITIES Current Bank overdraft $ $ Accounts payable Accounts payable-related party Accrued expenses Accrued expenses-related party Royalty payable – related party Notes payable, current portion Notes payable, current portion – default Notes payable – related party Notes payable-related party - default Advances payable – related entity Dividends payable Convertible promissory notes payable - default Total Current Liabilities STOCKHOLDERS' DEFICIENCY Class A preferred shares, without par value, redeemable at $1 pershare 20,000,000 shares authorized, 315,914 sharesissued at May 31, 2014(February 28, 2014: 315,914) Common stock, without par value 150,000,000 shares authorized, 109,893,448 shares issued at May 31, 2014 (February 28, 2014: 109,893,448) Common stock payable Deficit ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ SEE ACCOMPANYING NOTES TO THE FINANCIAL STATEMENTS Page 2 Table of Contents SENSE TECHNOLOGIES INC. STATEMENTS OF LOSSES For the three months ended May 31, 2014 and 2013 (Stated in US Dollars) (Unaudited) For the three months ended May 31, May 31, Sales $ $ Direct Costs Gross Profit (Loss) ) Operating Expenses Consulting fees Contract labor Depreciation Filing fees Insurance Bank charges Legal and accounting Office and miscellaneous Rent Telephone and utilities Transfer agent fees Travel and automotive Net operating loss ) ) Other Income and (Expenses) Interest Expense ) ) Net loss ) ) Preferred dividends, paid or accrued Net loss attributable to common stockholders $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average number of shares outstanding SEE ACCOMPANYING NOTES TO THE FINANCIAL STATEMENTS Page 3 Table of Contents SENSE TECHNOLOGIES, INC. STATEMENTS OF CASH FLOWS For the three months ended May 31, 2014 and 2013 (Stated in US Dollars) (Unaudited) Operating Activities Net loss for the period $ ) $ ) Adjustments to reconcile net loss to net cash used in Operating activities: Depreciation Changes in non-cash working capital balances related to operations: Accounts Receivable ) Prepaids Accounts payable ) Accrued expenses Advances payable ) Net cash used in operating activities ) ) Financing Activities Borrowing on notes payable - Repayment on notes payable ) ) Repayment on bank indebtedness - ) Proceeds from common stock issued for cash - Net cash provided (used) by financing activities ) Increase (decrease) in cash during the period - ) Cash, beginning of period - Cash, end of period $ - $ Supplemental Disclosures of Cash Flow Information: Cash Paid for Interest $ $ Accrual of Preferred Stock Dividend $ $ SEE ACCOMPANYING NOTES TO THE FINANCIAL STATEMENTS Page 4 Table of Contents SENSE TECHNOLOGIES, INC. STATEMENT OF STOCKHOLDERS’ DEFICIENCY As of the period ended May 31, 2014 (Stated in US Dollars) Common Stock Preferred Stock Common Issued Issued Stock Accumulated Shares Amount Shares Amount Payable Deficit Total Balance, February 28, 2013 $ ) $ ) Common stock issued for cash - Common stock issued for subscription - - ) - - Common stock issued as inducement - Common shares subscribed - Dividends - ) ) Net income (loss) for the period - ) ) Balance, February 28, 2014 ) ) Common shares subscribed - Dividends - ) ) Net income (loss) for the period - ) ) Balance, May 31, 2014 (unaudited) $ ) $ ) SEE ACCOMPANYING NOTES TO THE FINANCIAL STATEMENTS Page 5 Table of Contents SENSE TECHNOLOGIES, INC. NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING These financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America on a going concern basis, which assumes that the Company will continue to realize its assets and discharge its obligations and commitments in the normal course of operations. Realization values may be substantially different from carrying values as shown and these financial statements do not give effect to adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going concern. While the information presented in the accompanying three months to May 31, 2014 financial statements is unaudited, it includes all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows for the interim period presented in accordance with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. It is suggested that these interim unaudited financial statements be read in conjunction with the Company’s audited financial statements for the year ended February 28, 2014. Reclassification Certain amounts reported in the prior period financial statements have been reclassified to the current period presentation. Recently Adopted and Recently Enacted Accounting Pronouncements In June 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2014-12, Compensation – Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period. The new guidance requires that share-based compensation that require a specific performance target to be achieved in order for employees to become eligible to vest in the awards and that could be achieved after an employee completes the requisite service period be treated as a performance condition. As such, the performance target should not be reflected in estimating the grant-date fair value of the award. Compensation costs should be recognized in the period in which it becomes probable that the performance target will be achieved and should represent the compensation cost attributable to the period(s) for which the requisite service has already been rendered. If the performance target becomes probable of being achieved before the end of the requisite service period, the remaining unrecognized compensation cost should be recognized prospectively over the remaining requisite service period. The total amount of compensation cost recognized during and after the requisite service period should reflect the number of awards that are expected to vest and should be adjusted to reflect those awards that ultimately vest. The requisite service period ends when the employee can cease rendering service and still be eligible to vest in the award if the performance target is achieved. This new guidance is effective for fiscal years and interim periods within those years beginning after December 15, 2015. Early adoption is permitted. Entities may apply the amendments in this Update either (a) prospectively to all awards granted or modified after the effective date or (b) retrospectively to all awards with performance targets that are outstanding as of the beginning of the earliest annual period presented in the financial statements and to all new or modified awards thereafter. The adoption of ASU 2014-12 is not expected to have a material impact on our financial position or results of operations. In June 2014, the FASB issued ASU No. 2014-10: Development Stage Entities (Topic 915): Elimination of Certain Financial Reporting Requirements, Including an Amendment to Variable Interest Entities Guidance in Topic 810, Consolidation , to improve financial reporting by reducing the cost and complexity associated with the incremental reporting requirements of development stage entities. The amendments in this update remove all incremental financial reporting requirements from U.S. GAAP for development stage entities, thereby improving financial reporting by eliminating the cost and complexity associated with providing that information. The amendments in this Update also eliminate an exception provided to development stage entities in Topic 810, Consolidation, for determining whether an entity is a variable interest entity on the basis of the amount of investment equity that is at risk. The amendments to eliminate that exception simplify U.S. GAAP by reducing avoidable complexity in existing accounting literature and improve the relevance of information provided to financial statement users by requiring the application of the same consolidation guidance by all reporting entities. The elimination of the exception may change the consolidation analysis, consolidation decision, and disclosure requirements for a reporting entity that has an interest in an entity in the development stage. The amendments related to the elimination of inception-to-date information and the other remaining disclosure requirements of Topic 915 should be applied retrospectively except for the clarification to Topic 275, which shall be applied prospectively. For public companies, those amendments are effective for annual reporting periods beginning after December 15, 2014, and interim periods therein. Early adoption is permitted. The adoption of ASU 2014-10 is not expected to have a material impact on our financial position or results of operations. Page 6 Table of Contents In July 2013, FASB issued ASU No. 2013-11, "Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists." The provisions of ASU No. 2013-11 require an entity to present an unrecognized tax benefit, or portion thereof, in the statement of financial position as a reduction to a deferred tax asset for a net operating loss carryforward or a tax credit carryforward, with certain exceptions related to availability. ASU No. 2013-11 is effective for interim and annual reporting periods beginning after December 15, 2013. The adoption of ASU No. 2013-11 is not expected to have a material impact on the Company's Consolidated Financial Statements. In February 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income, to improve the transparency of reporting these reclassifications. Other comprehensive income includes gains and losses that are initially excluded from net income for an accounting period. Those gains and losses are later reclassified out of accumulated other comprehensive income into net income. The amendments in the ASU do not change the current requirements for reporting net income or other comprehensive income in financial statements. All of the information that this ASU requires already is required to be disclosed elsewhere in the financial statements under U.S. GAAP. The new amendments will require an organization to: - Present (either on the face of the statement where net income is presented or in the notes) the effects on the line items of net income of significant amounts reclassified out of accumulated other comprehensive income - but only if the item reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period; and - Cross-reference to other disclosures currently required under U.S. GAAP for other reclassification items (that are not required under U.S. GAAP) to be reclassified directly to net income in their entirety in the same reporting period. This would be the case when a portion of the amount reclassified out of accumulated other comprehensive income is initially transferred to a balance sheet account (e.g., inventory for pension-related amounts) instead of directly to income or expense. The amendments apply to all public and private companies that report items of other comprehensive income. Public companies are required to comply with these amendments for all reporting periods (interim and annual). The amendments are effective for reporting periods beginning after December 15, 2012, for public companies. Early adoption is permitted. The adoption of ASU No. 2013-02 is not expected to have a material impact on our financial position or results of operations. In January 2013, the FASB issued ASU No. 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities, which clarifies which instruments and transactions are subject to the offsetting disclosure requirements originally established by ASU 2011-11. The new ASU addresses preparer concerns that the scope of the disclosure requirements under ASU 2011-11 was overly broad and imposed unintended costs that were not commensurate with estimated benefits to financial statement users. In choosing to narrow the scope of the offsetting disclosures, the Board determined that it could make them more operable and cost effective for preparers while still giving financial statement users sufficient information to analyze the most significant presentation differences between financial statements prepared in accordance with U.S. GAAP and those prepared under IFRSs. Like ASU 2011-11, the amendments in this update will be effective for fiscal periods beginning on, or after January 1, 2013. The adoption of ASU 2013-01 is not expected to have a material impact on our financial position or results of operations. NOTE 2 – GOING CONCERN At May 31, 2014, the Company had not yet achieved profitable operations, had an accumulated deficit of $20,363,090 (February 28, 2014 - $20,269,560) since its inception and incurred a net loss of $85,632 (2013 - $ 200,517) for the three months ended May 31, 2014 and expects to incur further losses in the development of its business, all of which casts substantial doubt about the Company’s ability to continue as a going concern. The Company’s ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management has no formal plan in place to address this concern but considers obtaining additional funds by equity financing and/or from related party. Management expects the Company’s cash requirement over the twelve-month period ended February 28, 2015 to be $300,000. While the Company is expending its best efforts to achieve the above plans, there is no assurance that any such activity will generate funds for operations. NOTE 3 – PREPAID EXPENSES As of May 31, 2014, included in prepaid expenses is $13,780 (February 28, 2014: $22,297) for an insurance premium for the directors of the Company financed through Flatiron Capital.Insurance policy is from August 23, 2013 to August 23, 2014. Page 7 Table of Contents NOTE 4 – EQUIPMENT The following is a summary of this category, including estimated useful lives of the assets: May 31, February 28, Computer Equipment (5 yrs) Furniture and Fixtures (7 yrs) Testing Equipment (5 yrs) Product Molds (7 yrs) Subtotal Less: Accumulated Depreciation ) ) Total $ $ NOTE 5 – INTANGIBLES Intangible assets are comprised as follows: May 31, February 28, Guardian Alert License $
